Citation Nr: 1116422	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  01-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to August 24, 2005.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, since August 24, 2005.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1968.  He served in the Republic of Vietnam during the Vietnam era and was the recipient of the Purple Heart, among other awards.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision issued in September 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, wherein the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective from January 18, 2000.  The Veteran perfected an appeal seeking a higher initial rating.

The Veteran testified at an RO hearing in November 2001.  A transcript of the hearing is associated with the claims file.

In January 2002, the RO increased the disability rating for the PTSD to 30 percent, effective January 11, 2000, the date of the Veteran's claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following remands in September 2003 and July 2005, the Board, in August 2007, increased the disability rating for the PTSD to 50 percent, effective to the date of claim.  The RO subsequently implemented that award in a September 2007 rating decision and assigned an effective date of January 11 2000, for the 50 percent rating.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion for Partial Remand, vacated that portion of the Board's August 2007 decision that denied an evaluation in excess of 50 percent for the PTSD, and remanded the matter to the Board for action consistent with the Joint Motion.

The Board's August 2007 decision included claims for increased rating for residuals of shell fragment wounds as well as for low back and left hip disorders.  These claims were remanded for additional development.  The remand portion of the Board's August 2007 decision was unaffected by the Joint Motion.  

In September 2008, the Board increased the disability rating for the PTSD to 70 percent, effective August 24, 2005.  The RO subsequently implemented that award in a November 2008 rating decision.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the Board's September 2008 decision, and remanded the matter to the Board for action consistent with the Joint Motion.  


FINDINGS OF FACT

1.  Prior to August 24, 2005, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Throughout the entire appeal period, the Veteran's PTSD was not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2005, the criteria for a 70 percent initial rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Throughout the entire appeal period, the criteria for a 100 percent initial rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher initial ratings for his service-connected PTSD.

In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision.

Compliance with the Court's Directives

The November 2010 Court Memorandum Decision called for the Board to consider whether the Veteran's PTSD warrants an initial rating in excess of 50 percent, prior to August 24, 2005.  Specifically, the Court felt that the September 2008 Board decision failed to provide adequate reasons and bases for its determination that the Veteran's symptoms were not indicative of a 70 percent rating.  The matters raised in the Memorandum Decision will be discussed below.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's August 2007 decision contained an extensive discussion of the requirements of the VCAA's duties to notify and assist the Veteran.  [see the Board's August 13, 2007 decision, pages 4-7.]  The Board concluded that VA's duties to notify and assist the Veteran under the VCAA were satisfied.

The Court has not identified any defect in the Board's August 2007 decision regarding the notification and assistance provisions of the VCAA.  Nor did the parties or the Court itself identify any deficiencies with respect to VCAA notice and assistance compliance on the part of VA.  The sole reason for vacating the Board's decision was the Board's failure to provide adequate reasons and bases for its determination that the Veteran's PTSD did not warrant a 70 percent rating prior to August 24, 2005.

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].  In this case, neither party raised any concerns about the VCAA.  Nor did the Court.

Although the Court's prior June 2008 Order served, in essence, to vacate the Board's August 2007 decision, insofar as it denied a evaluation in excess of 50 percent, and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record, and one which was clearly provided to the Veteran.  Examination of that decision reveals that the Board clearly articulated the VCAA's notification requirements to the Veteran.  In other words, through the Board's August 2007 denial, the Veteran has already had an extensive advisement of the VCAA's duty to notify.  In addition, the August 2007 decision noted the Board's satisfaction that all relevant facts had been adequately developed to the extent possible and that no further assistance to the Veteran was required to comply with the duty to assist under the VCAA.

Given the Court's injunction against piecemeal litigation, the Board is confident that the notification and assistance portions of the VCAA are not an issue in this case.  That is, the Board believes that the law of the case is that there are no VCAA notification and assistance defects which have been raised by the Veteran and which need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim].

Accordingly, the Board will proceed to a decision.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.


Specific Rating Criteria

The Veteran's PTSD is evaluated as 50 percent disabling prior to August 24, 2005, and 70 percent disabling since August 24, 2005, under 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.


Global Assessment of Functioning (GAF) Scores

GAF scores are a scale rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

Analysis

In a July 2000 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent evaluation, effective January 18, 2000.  In January 2002, the rating was increased to 30 percent, effective January 11, 2000.  In August 2007, the Board increased the rating to 50 percent.  In a September 2007 rating decision, the RO implemented the Board decision and assigned an effective date of January 11, 2000, for the 50 percent rating.  In September 2008, the Board increased the disability rating for the PTSD to 70 percent, effective August 24, 2005.  The RO subsequently implemented that award in a November 2008 rating decision.
The evidence of record consists of VA treatment records, a report of VA social survey, and reports of VA psychiatric examinations.

When the Veteran was seen by VA in March 2000 he was alert and oriented and appeared in good contact with reality.  He denied any suicidal ideations or plans.  He appeared of average intelligence and seemed to have good insight and judgment.  The diagnosis was PTSD with severe survival guilt.

At the time of an April 2000 VA social survey assessment, the Veteran reported that he had been working for different companies in the field of medical sales for the past 21 years.  He indicated that he enjoyed sales and found it paradoxical that he sold equipment that was used to evaluate his medical conditions.  The VA physician noted that the Veteran was impeccably dressed in a suit, dress shirt and tie.  He was low-key and non-complaining.  He reported being functional in his family life and occupation, despite daily and recurrent reminders of his traumatic combat experience.  He was selective in his report of symptoms, but did indicate that he had nightmares about twice a month, difficulty expressing emotion, startle response, survival guilt, and some memory problems.  He reported an increase in symptoms when he was exposed to events reminding him of Vietnam.  It was noted that his massively supportive family and community experience seemed to have cushioned him from some of the PTSD effects and accounted for him being more functional than otherwise expected.

At the May 2000 VA PTSD examination, the Veteran indicated that he was currently not taking any psychotropic medication.  He noted that he had some marriage/family counseling in the past, but currently was not involved in any ongoing therapy.  He had never been admitted to an acute psychiatric unit.  He had never attempted suicide and did not think he would ever do that in the future, although he did say that he has had fleeting thoughts in the past.  He had never had any real thoughts of harming other people.  Mental status examination revealed that the Veteran had adequate eye contact and was adequately groomed.  He was cooperative and attentive.  He was alert and oriented to person, place, and time.  He showed no obvious psychomotor agitation or retardation.  His speech was spontaneous and of adequate volume.  His affect was serious and slightly constricted.  His thought processes were coherent and he showed no delusional features.  He did not appear to be responding to any internal stimuli, such as auditory hallucinations.  His judgment appeared to be fair and he did not appear dangerous to himself or others.  The diagnosis was PTSD, chronic, moderate severity (with main feature of survivor guilt).  A GAF score of 50-52 was assigned.  The examiner added that the Veteran "continues to question what his purpose in life is suppose to be and he does not feel very highly about himself in general."

At a November 2001 RO hearing, the Veteran reported that he was separated from his wife of 28 years, having moved out about two weeks earlier.  He guessed that he was kind of withdrawn, adding that if it was not for his wife he probably would not have "gone out as much as I did, she was the social one."  Instead of getting angry, the Veteran reported that he withdraws and keeps his thoughts to himself.

At an August 24, 2005, VA examination, the Veteran reported that he had to leave his prior job three years ago because of thoughts of wanting to choke his boss.  While he never acted on these thoughts they were common enough that he would miss many days from work (1 or 2 days per week on average).  He stated that his current job was as a pharmaceutical sales representative.  He worked by himself now and was glad since he was starting to get worried that he might lose control.  He reported short-term memory problems that had worsened since the last VA examination.  He definitely had disturbances of motivation and mood.  He did have difficulty in establishing work and social relationships, although he did indicate that he and his wife were back together.  The examiner noted that while the Veteran did not appear to have near continuous panic or depression, he was clearly overwhelmed at times.  The examiner felt that the Veteran was very intelligent but had quite a short fuse.  Mental status examination revealed that the Veteran's speech was irritated at times.  His affect was constricted and he showed anxiety throughout the examination.  The diagnosis was PTSD, chronic, severe.  The examiner indicated that the Veteran's condition had worsened since the May 2000 examination.  The GAF score was 47.

Based on the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a higher 70 percent rating, prior to August 24, 2005.  Specifically, at the August 2005 VA examination, the Veteran stated that he left his job three years prior because of thoughts of wanting to choke his boss.  The Veteran indicated that he later took a job where he worked by himself.  The Veteran also reported that his short-term memory had worsened since his May 2000 VA examination.  The August 2005 VA examiner acknowledged that the Veteran's PTSD had worsened since his last May 2000 VA examination.  The VA examiner determined that the Veteran's "ongoing emotional problems" have led to job changes "over the years."  Based on the Veteran's subjective reports and on a physical examination of the Veteran, the August 2005 VA examiner diagnosed the Veteran with "PTSD, chronic, severe."  These findings indicate that the severity of the Veteran's symptoms increased prior to the August 2005 VA examination.  Therefore, the Board finds that the evidence of record warrants a higher rating of 70 percent prior to August 24, 2005.  See 38 C.F.R. § 4.130.

However, to warrant a 100 percent rating under DC 9411, it must be shown by the evidence that there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130.

This type of symptomatology, total occupational and social impairment, is not shown in the Veteran's case.  Specifically, the August 2005 VA examiner determined that the Veteran "does not totally have an inability to establish and maintain effective relationships."  In addition, throughout his entire appeal, he has not presented with impaired abstract thinking, or been considered a threat to himself or others.  The fact that he is able to maintain a job as a sales representative as well as maintain his personal appearance and hygiene speaks to his ability to perform activities of daily living.  The evidence also does not show that the Veteran is disoriented to time or place or that he has memory loss for names of close relatives, own occupation, or own name.  Finally, the assigned GAFs scores of 47 to 52 are not indicative of serious, not total, occupational and social functioning.
Based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a 100 percent evaluation throughout his entire appeal.

The Board has considered the Veteran's lay testimony concerning the severity of his PTSD, but finds that the Veteran is not credible because his testimony is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating because he has been, at most, 70 percent disabled during the entire period at issue.

In summary, for the reasons and bases expressed above, the Board concludes that a 70 percent rating is warranted for the Veteran's service-connected PTSD prior to August 24, 2005.  However, the Board concludes that an initial rating higher than 70 percent is not warranted for the PTSD at any time during the Veteran's appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The benefit sought on appeal is granted to that extent.

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.  There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment (meaning above and beyond that contemplated by the schedular rating assigned), suggesting the Veteran is not adequately compensated by the regular rating schedule.  All of the evaluation and treatment he has received for his PTSD has been on an outpatient basis, not as an inpatient.  The Veteran is currently employed as a sales representative.  Thus, the Board finds that extraschedular consideration is not warranted in this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 70 percent for PTSD prior to August 24, 2005, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to an initial rating higher than 70 percent for PTSD is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


